COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:     In re Akhil Patel

Appellate case number:   01-13-00927-CV

Trial court case number: 2013-18445

Trial court:             125th District Court of Harris County

        On October 28, 2013, Relator Akhil Patel filed a Motion to Stay in conjunction with the
filing of his original petition for writ of mandamus. The motion is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: October 29, 2013